11-119-ag
         Martynyuk v. Holder
                                                                                        BIA
                                                                                Montante, IJ
                                                                               A096 425 953
                                                                               A096 425 954
                                                                               A096 425 955
                                                                               A096 425 956
                                                                               A096 425 957
                                                                               A096 425 958
                                                                               A096 425 959


                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 11th day of July, two thousand twelve.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                GERARD E. LYNCH,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       ______________________________________
12
13       MYKOLA MARTYNYUK, SVITLANA MARTYNYUK,
14       MYKOLA MARTYNYUK, VOLODYMYR OLINCHUK,
15       ZHANNA OLINCHUK, MARIYA OLINCHUK,
16       MAR’YAN OLINCHUK,
17                Petitioners,
18
19                                                              11-119-ag
20                             v.                               NAC
21
22       ERIC H. HOLDER, JR., UNITED STATES
23       ATTORNEY GENERAL,
24                Respondent.
25       ______________________________________
26
 1
 2   FOR PETITIONERS:          Anne E. Doebler, Buffalo, New York.
 3
 4   FOR RESPONDENT:           Tony West, Assistant Attorney
 5                             General; Douglas E. Ginsburg,
 6                             Assistant Director; Franklin M.
 7                             Johnson, Jr., Trial Attorney, Office
 8                             of Immigration Litigation, Civil
 9                             Division, United States Department
10                             of Justice, Washington, D.C.
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED that the petition for review

15   is DENIED.

16       Petitioners, natives and citizens of Ukraine, seek

17   review of a December 22, 2010, decision of the BIA affirming

18   the April 5, 2010, decision of an immigration judge (“IJ”),

19   denying their application for asylum, withholding of

20   removal, and relief under the Convention Against Torture

21   (“CAT”).     In re Mykola Martynyuk et. al, Nos. A096 425

22   953/954/955/956/957/958/959 (B.I.A. Dec. 22, 2010), aff’g

23   No. A096 425 953/954/955/956/957/958/959 (Immig. Ct. Buffalo

24   April 5, 2010).    We assume the parties’ familiarity with the

25   underlying facts and procedural history of this case.

26       Under the circumstances of this case, we have reviewed

27   the decision of the IJ as supplemented by the BIA.     See Yan

28   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The


                                     2
 1   applicable standards of review are well established.

 2   See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v.

 3   Holder, 562 F.3d 510, 513 (2d Cir. 2009).   Petitioners have

 4   not challenged the agency’s denial of CAT relief.

 5   Accordingly, we address only their applications for asylum

 6   and withholding of removal.

 7       Substantial evidence supports the agency’s

 8   determination that Petitioners failed to establish past

 9   persecution and a well-founded fear of persecution.

10   Martynyuk and his children testified that members of the

11   Ukrainian government and local community discriminated

12   against them on account of their beliefs as Pentecostal

13   Christians, leading to violent attacks against their family,

14   threats to their persons and livelihood, confiscation of

15   their land, and persistent ridicule.   The agency reasonably

16   found that the mistreatment Petitioners suffered, in the

17   aggregate, did not rise to the level of persecution because:

18   (1) the “bodily injuries” that Mykola and Volodymyr

19   sustained in one of the two attacks were minor, see Mei Fun

20   Wong v. Holder, 633 F.3d 64, 72 (2d Cir. 2011); Beskovic v.

21   Gonzales, 467 F.3d 223, 226 n.3 (2d Cir. 2006); (2) absent

22   serious physical harm, ridicule, discrimination and threats



                                   3
 1   constitute mere harassment, Ivanishvili v. U.S. Dep’t of

 2   Justice, 433 F.3d 332, 341 (2d Cir. 2006); and (3) they did

 3   not allege that the economic deprivation they suffered was

 4   so severe that it threatened their lives or freedom, see

 5   Matter of T-Z-, 24 I. & N. Dec. 163, 170-71 (BIA 2007).

 6       Absent the presumption of future persecution, the

 7   agency reasonably found that Petitioners failed to

 8   independently establish a well-founded fear of persecution.

 9   Although various State Department reports in the record

10   referenced the destruction of, or interference with, church

11   property and title and criticism towards Christians, they

12   did not show a pattern or practice of violence against

13   evangelical Christians.   See 8 C.F.R. §§ 1208.13(b)(2),

14   1208.16(b)(2); Hongsheng Leng v. Mukasey, 528 F.3d 135, 142-

15   43 (2d Cir. 2008).   Furthermore, contrary to Petitioners’

16   argument, the Lautenberg Amendment, which is not binding in

17   asylum proceedings, is too vague to establish that

18   evangelical Christians are typically targeted in Ukraine.

19   See Pub. L. No. 101-167, Title V, § 599D, 103 Stat. 1261

20   (1989) (codified at 8 U.S.C. § 1157).   Because substantial

21   evidence supports the agency’s determination that

22   Petitioners failed to demonstrate a well-founded fear of

23   persecution on account of their religion, the agency did not

                                   4
 1   err in concluding that they failed to establish their

 2   eligibility for either asylum or withholding of removal.

 3   See 8 U.S.C. § 1252(b)(4)(B); Paul v. Gonzales, 444 F.3d

 4   148, 156 (2d Cir. 2006).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.

 7                              FOR THE COURT:
 8                              Catherine O’Hagan Wolfe, Clerk
 9
10




                                  5